Status of Application

Acknowledgement is made of amendments filed 08/29/2022. Upon entering the amendments, claims 3, 12, and 17 are amended. The claims 1-20 are pending and presented for the examination.
Indefiniteness Rejections Withdrawn
2.	Claims 3, 12, and 17 have been amended to overcome the indefiniteness rejections set forth in the previous office action. Therefore, these grounds of rejection have been withdrawn.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 4-6, 9, 13-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seelmann-Eggebert et al (WO 2016/062879 A1).
	Regarding claim 4, Seelmann-Eggebert et al teaches an abrasive particulate comprising thereon a metallic phase (see Abstract). The abrasive particulate is made by providing ceramic particles, applying thereto a coating from an aqueous solution comprising ampholytic polymer (polyionic material) and thus producing a polyionic-coated ceramic particulate, combining said particulate with magnetic material in the form of an electrolyte solution containing nickel so as to coat metallic nickel onto the abrasive ceramic particles, and thereafter drying. Seelmann-Eggebert teaches drying at 80 °C and thus no sintering takes place. 
Claim 4 is drawn to abrasive particles described only product-by-process limitations. The process limitations only distinguish the claimed product in as much as they necessarily impart any composition or structural features on the claimed product that would not be present in a product produced by a differing process. A prior art product that is shown to be equivalent to that produced by the instant product-by-process limitations will therefore anticipate the instantly claimed product, because the process limitations do not hold patentable weight apart from the product features they impart. The process taught by Seelmann-Eggebert would result in an abrasive particulate that is equivalent to that produced by instant claim 1, and that thus meets the limitations of instant claim 4. The coating of a magnetic Ni phase onto the particles through the Seelmann-Eggebert process would result in an equivalent coated abrasive to that produced by the claim 1 phase that coats through magnetic particles. As such, each patentably weighted limitation of claim 4 is met by the Seelmann-Eggebert teachings, and the claim is anticipated by the prior art of record. 
	Regarding claim 5, the claim limitation that the abrasive particles conform to “an” abrasive industry standard provides no further quantitative limitations to the particles covered by the claim metes and bounds. As no particular industry standard is actually mentioned, there is necessarily some standard that could be an “industry standard” met by the particle size features of the Seelmann-Eggebert abrasive particulate. As such, each limitation of instant claim 5 is met by the teachings of the prior art of record, and the claim is anticipated. 
	Regarding claim 6, as discussed above, Seelmann-Eggebert et al teaches an abrasive particulate comprising ceramic particles containing thereon an unsintered polyion layer and a nickel magnetic component. The nickel component is bonded to the polyion coating. Each limitation of instant claim 6 is thus met by the teachings of the prior art of record. 
	Regarding claim 9, Seelmann-Eggebert et al teaches that the metallic component on the abrasive particle surface is nickel. 
	Regarding claim 13, as discussed above, Seelmann-Eggebert et al teaches abrasive particles meeting each limitation of instant claim 4. The particles are used in an abrasive article wherein they are retained in a binder. Each further limitation of claim 13 is met by the teachings of the prior art of record. 
	Regarding claim 14, Seelmann-Eggebert et al teaches a backing present in the abrasive article for which the inventive abrasive particles are used. 
	Regarding claim 18, as discussed above, Seelmann-Eggebert et al teaches abrasive particles meeting each limitation of instant claim 6. The particles are used in an abrasive article wherein they are retained in a binder. Each further limitation of claim 18 is met by the teachings of the prior art of record. 
	Regarding claim 19, Seelmann-Eggebert et al teaches a backing present in the abrasive article for which the inventive abrasive particles are used. 
5.	Claims 10-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seelmann-Eggebert et al (WO 2016/062879 A1).
Regarding claim 10, Seelmann-Eggebert et al does not specify the coercitivity of the magnetic particle component of the abrasive particulate. However, as the nickel magnetic particle of Seelmann-Eggebert is equivalent to that of the instant claims, the coercitivity of magnetic particle component is inherently the same in both abrasives. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). Each limitation of instant claim 10 is therefore met by the teachings of Seelmann-Eggebert et al.
Regarding claim 11, Seelmann-Eggebert et al teaches that the inventive process avoids agglomeration of particles, and there is no teaching in the document of 25% or greater agglomerated particles after drying. As such, the amount of agglomerated particles in the Seelmann-Eggebert abrasive particulate that is produced equivalently to that of the instant claims is inherently taken to be less than 25%. 
Regarding claim 12, Seelmann-Eggebert et al does not specify the magnetic saturation of the magnetic particle component of the abrasive particulate. However, as the nickel magnetic particle of Seelmann-Eggebert is equivalent to that of the instant claims, the magnetic saturation of magnetic particle component is inherently the same in both abrasives. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). Each limitation of instant claim 12 is therefore met by the teachings of Seelmann-Eggebert et al.
Regarding claim 16, Seelmann-Eggebert et al teaches that the inventive process avoids agglomeration of particles, and there is no teaching in the document of 25% or greater agglomerated particles after drying. As such, the amount of agglomerated particles in the Seelmann-Eggebert abrasive particulate that is produced equivalently to that of the instant claims is inherently taken to be less than 25%. 
Regarding claim 17, Seelmann-Eggebert et al does not specify the magnetic saturation of the magnetic particle component of the abrasive particulate. However, as the nickel magnetic particle of Seelmann-Eggebert is equivalent to that of the instant claims, the magnetic saturation of magnetic particle component is inherently the same in both abrasives. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). Each limitation of instant claim 17 is therefore met by the teachings of Seelmann-Eggebert et al.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 7-8 rejected under 35 U.S.C. 103(a) as being unpatentable over Seelmann-Eggebert et al (WO 2016/062879 A1).
	Regarding claim 7, Seelmann-Eggebert et al teaches that the ampholytic polymer (polyionic material) used to coated the ceramic particles from solution can comprise carboxylic acids. In these embodiments, the resultant polyion on the ceramic particles would comprise carboxylate. As such, routine optimization and experimentation with the Seelmann-Eggebert teachings in terms of choosing carboxylic acids from the small and finite number of coating embodiments taught would lead one of ordinary skill in the art to a ceramic particulate comprising a carboxylate-containing polyion coated thereon. The further limitations of instant claim 7 are therefore rendered obvious by the teachings of the prior art of record, and the claim is not patentably distinct. 
	Regarding claim 8, Seelmann-Eggebert et al teaches that the ceramic particles used in the inventive abrasive particulate can comprise alumina. As such, routine optimization and experimentation with the Seelmann-Eggebert teachings in terms of choosing alumina from the small and finite number of ceramic particle embodiments taught would lead one of ordinary skill in the art to a ceramic particulate having this compositional feature. The further limitations of instant claim 8 are therefore rendered obvious by the teachings of the prior art of record, and the claim is not patentably distinct.
9.	Claims 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seelmann-Eggebert et al (WO 2016/062879 A1) in view of Guo et al (CN 104999385 A1). 
	Regarding claim 15, Seelmann-Eggebert et al teaches that particles that meet each limitation of instant claim 4 are used in the production of an abrasive article by applying them to a binder precursor component of an abrasive body. The claim differs from Seelmann-Eggebert et al because Seelmann-Eggebert does not teach that the application of the particles comprises the application of a magnetic field in order to orient the abrasive particles. However, this technique of using a magnetic field application for abrasive particle orientation was a known technique in the art, and it would have been obvious to one of ordinary skill in the art to modify Seelmann-Eggebert in view of Guo et al in order to employ this orientation process because Guo et al teaches a similarly composed grinding tool comprising ceramic abrasive, and teaches using a magnetic field to orient the abrasive particulate so as to increase the effective cutting edge, improve the grinding ability, and improve the quality of the grinding surface (see Abstract). This magnetic field orientation process would be able to be carried out using the Seelmann-Eggebert abrasive particulate that is coated with ferromagnetic nickel because the abrasive tool comprising said particulate is structured equivalently, and thus after treatments for orientation would be equivalently achievable on both tools. One would have had motivation to use the Guo orientation method with the Seelmann-Eggebert abrasive because realizing the aforementioned improved grinding properties would be recognized as an advantageous improvement. Each limitation of instant claim 15 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.  
Regarding claim 20, Seelmann-Eggebert et al teaches that particles that meet each limitation of instant claim 20 are used in the production of an abrasive article by applying them to a binder precursor component of an abrasive body. The claim differs from Seelmann-Eggebert et al because Seelmann-Eggebert does not teach that the application of the particles comprises the application of a magnetic field in order to orient the abrasive particles. However, this technique of using a magnetic field application for abrasive particle orientation was a known technique in the art, and it would have been obvious to one of ordinary skill in the art to modify Seelmann-Eggebert in view of Guo et al in order to employ this orientation process because Guo et al teaches a similarly composed grinding tool comprising ceramic abrasive, and teaches using a magnetic field to orient the abrasive particulate so as to increase the effective cutting edge, improve the grinding ability, and improve the quality of the grinding surface (see Abstract). This magnetic field orientation process would be able to be carried out using the Seelmann-Eggebert abrasive particulate that is coated with ferromagnetic nickel because the abrasive tool comprising said particulate is structured equivalently, and thus after treatments for orientation would be equivalently achievable on both tools. One would have had motivation to use the Guo orientation method with the Seelmann-Eggebert abrasive because realizing the aforementioned improved grinding properties would be recognized as an advantageous improvement. Each limitation of instant claim 20 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.  

Allowable Subject Matter
10.	Claims 1-3 are allowed. The prior art, either alone or in combination, fails to teach or suggest a method meeting each limitation of instant claim 1.  
Response to Arguments
11.	Applicant’s arguments filed 08/29/2022 have been fully considered. The arguments are persuasive regarding the previously issued grounds of indefiniteness rejection, as discussed above. The arguments are further persuasive regarding process claims 1-3, as they show that the process taught by the previously applied prior art to Seelmann-Eggebert teaches a method wherein applying the magnetic coating to the abrasive particles is carried out from solution of metal salts, rather than by particulate mixing. As such, the previously issued grounds of rejection for claim 1-3 are withdrawn. 
	Applicant’s arguments are not persuasive regarding instant claims 4-20. While it has been shown that the process claims 1-3 are distinct over the previously applied prior art, instant claims 4-20 are drawn to a product produced by said process and articles and methods of using said product. It has not been shown that the product produced by the process is distinct over that taught by Seelmann-Eggebert. While Seelmann-Eggebert teaches metallic coating applied to an abrasive particulate through coating from solution rather than through combination with metallic particulate, this process results in the same final particulate. Namely, an abrasive particulate having the same magnetic coating that is present from the instantly claimed process is produced by Seelmann-Eggebert. As such, the product of Seelmann-Eggebert continues to anticipate product-by-process claims 4-20. No case has been made to show how the instantly claimed process of claim 1 would lead to a particulate that differs from that of the prior art of record. As such, the grounds of rejection previously issued are maintained for claims 4-20.

					Conclusion
12.	Claims 4-20 are rejected. Claims 1-3 are allowed. 
13.	Applicant’s arguments are not persuasive regarding instant claims 4-20, and the previously issued grounds of rejection are maintained for these claims. Therefore, THIS ACTION IS MADE FINAL. 
14.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW2 November 2022